Citation Nr: 0633523	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-09 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $3,868.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1959 to November 1962 and from March 1964 to 
November 1972.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

This appeal is being remanded to the RO via the appeals 
management center (AMC) in Washington, D.C.  VA will notify 
the veteran if any action on his part is required.


REMAND

The veteran was awarded VA pension benefits from September 
23, 1992.  The overpayment in this case was created by a 2002 
RO letter that retroactively reduced the veteran's pension 
benefits following an income verification match (IVM).  The 
IVM revealed that the veteran had unreported income in 1998.  
Thereafter, the veteran requested a waiver of recovery of the 
indebtedness charged and the matter was referred to the 
Committee for further action.

As noted above, the unreported income that created the 
present overpayment was derived by the RO through an IVM.  
Information in the claims file indicates that the RO 
attempted to obtain the IVM file, but was unsuccessful.  It 
is unclear whether the search for the IVM file was 
exhaustive; if it was not, a further search for the IVM file 
at the RO and the St. Paul Pension Maintenance Center is 
necessary, as it would contain information critical to the 
matter at hand.  

Furthermore, additional development of the evidence regarding 
the creation of the overpayment is in order.  It is not 
apparent from the record how the RO arrived at the $3,868 
amount of overpayment.  The determination of the proper 
creation of the overpayment is relevant to the veteran's 
request for waiver of the overpayment.  Hence, the veteran 
should have the opportunity to verify his monthly countable 
income for the period from January 1998 through December 
1998.  Thereafter, the RO should conduct an audit which would 
establish precisely the period of the overpayment, what 
income was considered in calculating the veteran's countable 
income in order to derive the amount of the veteran's VA 
benefits, and what benefit amounts were due and paid to the 
veteran.

Finally, the veteran's most recent financial status report 
was submitted in 2003.  A current financial status report to 
determine whether, and how, the veteran's circumstances may 
have changed since 2003 is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek from the veteran 
documentation substantiating or clarifying 
information that led to the creation of 
the overpayment in this case.  
Specifically, he should be requested to 
furnish clarifying information as to his 
monthly income, earned and unearned, from 
all sources, for the period from January 
1998 to December 1998.  The RO should also 
advise the veteran of the provisions of 
38 C.F.R. § 3.158(a).

2.  The RO should then prepare for the 
record an audit of the veteran's pension 
account, setting forth the period of the 
overpayment at issue, the amounts due and 
paid to the veteran, the amounts of income 
considered in determining pension 
entitlement, and the medical expenses used 
to reduce countable income.  A copy of the 
audit must be sent to the veteran.

3.  The RO should ask the veteran to 
provide for the claims file a current 
financial status report listing all 
monthly income, monthly expenses, and 
assets.  

4.  The RO should then readjudicate the 
veteran's request for waiver of recovery 
of an overpayment of nonservice-connected 
pension benefits with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) and each element of the 
equity and good conscience standard.  If 
the claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and afford the 
veteran and his representative the 
opportunity to respond.

5.  If the decision remains adverse to the 
veteran, the RO must forward to the Board 
the veteran's IVM folder along with his 
claims file.  The RO must arrange for an 
exhaustive search for the IVM folder, both 
at the RO and at the St. Paul Pension 
Maintenance Center.  If the IVM folder 
remains unavailable, the RO should so 
state that fact and the reason therefor 
for the record.  The RO's attention is 
directed to VA General Counsel's Opinion, 
dated November 14, 1995, VAOPGCADV 29-95, 
for the authority of the Board to review 
the folder and for guidelines to be 
implemented in the safeguarding of the IVM 
folder in its transmittal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


